Citation Nr: 0714073	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-27 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss in 
the right ear.

2.  Entitlement to a rating in excess of 30 percent for a 
duodenal ulcer with hiatal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran retired from the active military in September 
1982, with 20 years service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision.  The Board remanded 
the veteran's claim in 2005 for additional development.

The veteran submitted a claim for total disability rating 
based on individual unemployability (TDIU) in August 2006.  
As the issue has not yet been adjudicated, it is referred to 
the RO for appropriate action.  

In October 2001, the veteran filed a claim of entitlement to 
service connection for hearing loss in the left ear.  As this 
claim has not yet been adjudicated, it too is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The hearing loss in the veteran's right ear is currently 
manifested by hearing acuity at Level V.

2.  The evidence fails to show that the veteran has anemia.

3.  The medical evidence fails to show that the veteran's 
ulcer causes at least 4 incapacitating episodes lasting 10 
days each year.

4.  The medical evidence fails to show that the veteran's 
hernia is productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for hearing loss in the 
right ear have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (as in effect prior to 
and since June 10, 1999).

2.  Criteria for a rating in excess of 30 percent for a 
duodenal ulcer with hiatal hernia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.114, Diagnostic Codes (DCs) 7305, 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.




Hearing Loss

The veteran is currently assigned a noncompensable rating for 
his service connected hearing loss in his right ear.  
Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned based on audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometric testing at the frequencies 
of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels 
designated from level I, for essentially normal acuity, 
through level XI, for profound deafness.  

The regulations governing the rating of hearing loss claims 
were modified during the course of the veteran's appeal, and 
made effective June 10, 1999.  64 Fed. Reg. 25,202 (May 11, 
1999).  All applicable versions of the rating criteria will 
be considered, but the new criteria may only to be applied as 
of their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

The main impact of revision was that the new regulations 
provided that when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Whereas under the old rating criteria, the use of 
Table VIa, which provides numeric designations based solely 
on pure tone averages, was for application only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both pure tone average and speech discrimination 
inappropriate.
 
When only one ear is service connected, as in this case, the 
Roman numeral designation of I will be assigned for the 
nonservice-connected ear.  38 C.F.R. § 4.85 (f).

A 10 percent evaluation for hearing loss is assigned when the 
hearing acuity is at Level I in the better ear and at least 
Level X in the poorer ear.  38 C.F.R. §§ 4.85, 4.87, Tables 
VI and VII.

The veteran testified at a DRO hearing in 2001 that his 
hearing loss interfered with his job as a security guard, as 
he often had difficulty hearing what people had said.

A private hearing examination in August 1999 showed moderate, 
flat, sensorineural hearing loss which was worse on the right 
side.  The veteran had a word recognition score of 80 percent 
on the right side.  

The veteran underwent a VA audiologic examination in November 
1999, and was diagnosed with mild to moderate hearing loss.  
The results of the examination are as follows, with pure tone 
thresholds recorded in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
50
40
60
60

The average pure tone threshold in the right ear was 53 
decibels, and the veteran had speech recognition scores of 80 
and 84 percent, which equates to a Level IV.  

The veteran underwent another VA audiologic examination in 
January 2000, the results of which are as follows, with pure 
tone thresholds recorded in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
60
50
75
65

The average pure tone threshold in the right ear was 63 
decibels, and the veteran had speech recognition score of 72 
percent, which equates to a Level V.  The veteran was 
diagnosed with mild to moderate hearing loss.  

A private hearing examination in February 2004 showed 
moderate to severe sensorineural hearing loss.  The veteran 
had a word recognition score of 76 percent on the right side.  
While the results of the hearing test were not specifically 
enumerated, the test showed pure tone thresholds of roughly:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
80
75

The average was 69.  As the pure tone threshold at each of 
the four frequencies was at least 55 decibels or more, either 
Table VI or VIa may be used under the revised regulations.  
Table VI results in a rating of IV for the right ear, while 
Table VIa results in a rating of Level V.

As such, the veteran does not warrant a compensable rating 
for hearing loss, as the intersection point on Table VII of 
ratings of Level I for the non-service connected ear, and the 
results from the foregoing evaluations for the service 
connected ear fail to even approach Level X, as would warrant 
a compensable rating.  (The highest hearing loss level in the 
service connected ear only reached Level V.) 

Given that the veteran does not meet the criteria for a 
compensable rating for hearing loss in the right ear, his 
claim is denied.

Ulcer/hernia

The veteran's ulcer/hernia is currently rated at 30 percent 
under 38 C.F.R. § 4.114, DC 7346.  A 30 percent rating is 
assigned when a hiatal hernia causes persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, arm, or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is assigned when a hiatal hernia causes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

A rating must also be considered under 38 C.F.R. § 4.114 DC 
7305.  Under this diagnostic code, a 40 percent rating is 
assigned for a moderately severe duodenal ulcer, which is 
less than a severe duodenal ulcer, but which causes either 
impairment of health manifested by anemia and weight loss; or 
causes recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.  A 60 
percent rating is assigned for a severe duodenal ulcer, 
manifested by pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.

At a VA examination in August 1998, the veteran complained of 
sharp stomach pains, a decreased appetite with constipation, 
and reflux esophagitis.  The veteran weighed 208 pounds and 
the examiner described him as well-nourished and well-
developed without signs of debility or dehydration.  The 
examination of the abdomen was benign without any tenderness, 
and there were no signs of striae on the abdominal wall.  The 
veteran was diagnosed with a duodenal ulcer with a hiatal 
hernia.

At a VA examination in August 1998, the veteran complained of 
losing weight over the past several weeks, and having 
difficulty swallowing both solids and liquids.  He also 
complained of upper abdominal pain, accompanied by daily 
heartburn and regurgitation.  The veteran weighed 200 pounds.  
He had some tenderness in the epigastrium, but bowel sounds 
were normal.  An upper GI series showed evidence of 
esophageal involvement with spasms and ulcerations indicating 
esophagitis.  The upper GI did not show either a hiatal 
hernia or gastroesophageal reflux. 

At a RO hearing in October 2001, the veteran indicated that 
he weighed 220 pounds, but that his normal weight was 196.  
The veteran testified that he occasionally had bloody vomit 
and stools, and that he had some iron deficiency/anemia 
problems, for which he was taking medication, including iron 
tablets.  He noted that the medication relieved some, but not 
all, of his stomach pain.  The veteran estimated that he had 
incapacitating episodes of epigastric pain roughly three 
times in the past year, which were triggered by a failure to 
follow his schedule of medication.  The veteran testified 
that he had periodically been hospitalized for these 
incapacitating episodes, most recently in February 2000.  
However, treatment records indicate that the veteran was 
hospitalized for substance abuse and psychiatric issues, not 
for incapacitating episodes of GI distress.  Additionally, a 
treatment record from the hospitalization indicated that the 
veteran had not had any exacerbations of his duodenal ulcer 
since his admission.

Treatment records fail to show any significant treatment for 
the veteran's hiatal hernia/duodenal ulcer over the past 
several years.

The veteran underwent a VA examination in August 2006, at 
which he indicated that he continued to have daily 
midepigastic stomach pain with acid reflux.  The veteran 
indicated that he had thrown up three to four times in the 
past month, but without any blood.  The veteran indicated 
that he had exacerbations of pain that lasted about 7-14 days 
approximately 3-4 times each year.  During these episodes, 
the veteran indicated that he might lose 10-15 pounds.  The 
most recent episode was in July 2006.  He also indicated that 
he had had episodes in January and March 2006.  The veteran 
denied any melena over the past 5 years.  The veteran 
indicated that he had lost 30 pounds from May to August 2006 
by eliminating fried foods, pork fat, and fast food.  The 
veteran also denied any history of anemia.  The examiner 
found the veteran to be well developed, well nourished, and 
obese.  The veteran weighed 214 pounds (up from 204 pounds in 
January 2006).  The veteran's CBC and iron studies were 
normal, and the examiner indicated that the veteran appeared 
to be clinically well, opining that the ulcer/hernia did not 
significantly impair the veteran's health.

The evidence fails to show that a rating in excess of 30 
percent is warranted under 38 C.F.R. § 4.114, DC 7346.  While 
the veteran has some symptoms as a result of his hernia, such 
as vomiting and pain, the medical evidence fails to 
demonstrate that he currently has anemia, or severe  
impairment of health.  On the veteran's August 2006 VA 
examination he denied having any anemia, and CBC and iron 
studies were normal.  Additionally, the examiner indicated 
that there were no nail changes suggesting an iron 
deficiency.  Furthermore, hemoglobin studies in 2002, 2003, 
2004, and 2005 all failed to show anemia.  The veteran 
indicated that he often loses 10 pounds during each of his 
incapacitating episodes.  This is supported by the fact that 
the veteran weighed 204 pounds at the end of January 2006, 
but 214 pounds in August.  Nevertheless, the veteran's weight 
seems to fluctuate significantly, due to factors unrelated to 
his ulcer/hernia.  For example, the veteran indicated that he 
had lost 30 pounds by changing his diet between June and 
August of 2006.  However, even then, he was still 214 pounds 
at his VA examination in August 2006.  Additionally, on the 
August examination, the examiner indicated that the veteran 
appeared clinically well, and opined that the veteran's 
health did not appear to be significantly impaired due to 
either his hernia or ulcer.  Thus, an increased rating under 
the criteria set out by DC 7346 is not indicated.  

The evidence also fails to demonstrate that a rating in 
excess of 30 percent is warranted under 38 C.F.R. § 4.114, DC 
7305.  As discussed in the preceding paragraph, the medical 
evidence fails to show the presence of anemia.  The veteran 
has also not been shown to have incapacitating episodes at 
least 4 times per year.  For example, at his RO hearing in 
2001, the veteran testified that he had about 3 
incapacitating episodes a year which lasted for a week to ten 
days, and which were triggered by a failure to take his 
medication.  The veteran indicated that he had been 
hospitalized for one of these incapacitating episodes in 
February 2000.  However, treatment records show that the 
veteran was admitted to the hospital in mid-February 2000 by 
the mental health department, following the death of the 
veteran's mother.  A day later, it was noted that the veteran 
was continuing his ulcer medication and had not had any 
exacerbations since his admission. At his VA examination in 
2006, the veteran reported that he had between three and four 
incapacitating episodes per year.  Nevertheless, these 
episodes are not noted in any of the veteran's treatment 
records.  Furthermore, since he reported being hospitalized 
for an incapacitating episode in 2000 when he was instead 
psychiatrically hospitalized, the veteran's credibility to 
report the number of incapacitating episodes he has each year 
is nullified.  As such, the veteran's claims file is void of 
any credible medical evidence indicating that the veteran has 
at least 4 incapacitating episodes per 12 month period.  
Accordingly, the criteria for a rating in excess of 30 
percent for the veteran's ulcer/hernia have not been met, and 
the veteran's claim is therefore denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following provision of 
the required notice.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before a 
DRO, and was offered the opportunity to testify at a hearing 
before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied.  

A rating in excess of 30 percent for a duodenal ulcer with 
hiatal hernia is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


